Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Quayle Action
This application is in condition for allowance except for the following formal matters: 
Drawings
The drawings are objected to because:
In Fig. 2B, ref. # 82, “deceloping” should be amended to –developing–.
In Fig. 10, “Tme” should be amended to –time–.
In Fig. 12, “torgue” should be amended to –torque–.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Allowable Subject Matter
Claims 1–19 are allowed.
	Regarding claims 1–9, the prior art does not teach or suggest the claimed, “a hardware processor that controls an operation of said motor, wherein said hardware processor executes first control of operating said motor with a constant torque and stopping said motor when a rotation angular speed of said motor is less than or equal to a first threshold determined in advance and second control of operating said motor at a predetermined timing to adjust a transfer nip amount.”
Regarding claims 10–18, the prior art does not teach or suggest the claimed, “performing first processing of operating said motor with a constant torque and stopping said motor when a rotation angular speed of said motor is less than or equal to a first threshold determined in advance; and performing second processing of operating said motor at a predetermined timing to adjust a transfer nip amount.”
Regarding claims 19, the prior art does not teach or suggest the claimed, “said transfer control program causing said controller to perform: first processing of operating said motor with a constant torque and stopping said motor when a rotation angular speed of said motor is less 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO–892 form. The cited prior art teaches transfer member speed control similar to the present application, but does not teach the allowable claimed language cited above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726.  The examiner can normally be reached on M-F, 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/RYAN D WALSH/            Primary Examiner, Art Unit 2852